t c memo united_states tax_court linda k haltom petitioner v commissioner of internal revenue respondent docket no filed date donald r williams for petitioner audrey m morris for respondent memorandum findings_of_fact and opinion holmes judge jerry haltom embezzled over dollar_figure between and he was caught convicted and imprisoned for both mail fraud and evading the tax owed on the embezzled income before he was caught his wife linda worked at home raising their children running the household and occasionally earning some money in a part-time job the haltoms filed joint returns that failed to report the embezzled income and linda now seeks innocent spouse relief under sec_6015 and f from the resulting deficiencies findings_of_fact linda and jerry haltom wed in and settled in smyer a small town in west texas where they reared their two children jerry is a college graduate who took courses in accounting and earned a degree in business administration he worked for many years as a food broker at oliver taylor company west inc while jerry advanced at the taylor company linda cared for their children and ran the household she had no formal education beyond high school and rarely worked outside the home until food brokerage is part salesmanship and part marketing and jerry’s job was to work with food manufacturers such as del monte heinz and capri sun to get their products into supermarkets and wholesalers throughout west texas he drew a salary but would often more than double that income through commissions bonuses and awards by the late 1980s a culture of fraud had taken hold in several west texas food brokerage companies over several years people from three different firms were convicted for cheating all references to sections are to sections of the internal_revenue_code and the one reference to a rule is to the tax_court rule_of practice and procedure their clients in various ways jerry haltom was one of these eighteen as described by the fifth circuit haltom exploited his position by perpetuating a false invoice scheme against his clients the manufacturers in simple terms he claimed a greater amount in promotional funds than was owed the wholesalers and retailers and he pocketed the difference unsurprisingly he failed to report this illicit income on his federal_income_tax returns haltom stipulated that he misappropriated dollar_figure from the food manufacturers and cheated the government of dollar_figure in taxes for and 113_f3d_43 5th cir in date federal investigators raided the taylor company’s offices in date jerry was charged by information with one count of mail fraud and four counts of tax_evasion in date he pled guilty and was sentenced in district_court to serve months in prison followed by three years of probation the criminal investigation triggered an audit of the haltoms' tax returns for besides discovering that the haltoms had not reported jerry's embezzlement income the irs also discovered that during those years linda had earned dollar_figure under the name dela's demos --sporadic employment passing out samples to customers in local supermarkets the haltoms reported neither the gross_receipts nor calculated the net taxable_income from dela’s demos on their returns linda testified that she believed it was not enough income to report but this was true only of she should have reported additional net taxable_income of dollar_figure in and dollar_figure in at the end of the audit the irs agent presented the haltoms with a completed form 4549-cg that described in detail the calculations performed to arrive at the deficiency amounts by signing the form the haltoms agreed that their total deficiency from to was over dollar_figure the commissioner also added fraud penalties against jerry that totaled over dollar_figure interest computed only through the end of date brought the total liability to over dollar_figure throughout their marriage and including the years for which she is seeking relief from this very large liability linda shared a joint checking account with her husband into which they deposited their paychecks both spouses had signature_authority over the account but linda managed it made most of the additional deposits to it and wrote most of the checks on it that went to pay household bills jerry however kept five other accounts at five different banks including one in the caribbean isle of antigua he alone had signature_authority on these accounts while linda knew that jerry had an account of his own for business she was not aware that there was more than one account or of the balances in any of them since jerry took care to receive the statements at his office he deposited all of his embezzlement income and whatever prize money and bonuses he received into these five accounts and tracked them on his office computer jerry moved some of the money out of those accounts into places where it was conceivable that linda might have noticed it he invested over dollar_figure with a g edwards and another dollar_figure with equitable and on their return the haltoms did report dividend income of over dollar_figure from the equitable account both investments generated regular monthly statements that were sent to the haltoms’ post office box linda picked up these statements along with the rest of the mail but did not open them then there was the money that jerry spent while linda paid most of their household expenses out of the joint checking account jerry paid some of the larger expenses out of his own five accounts-including an addition to their home new furniture a new pool landscaping and some other large-ticket items he also made installment payments on his cars first an audi and then a mercedes though he lied to linda and said these were both taylor company cars all of jerry’s payments during and including those for the cars totaled dollar_figure the parties grouped them into several categories house payments car payments house addition personal furniture landscaping insurance club expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number continued while tax_year is also at issue there is no detailed evidence of cash_flow for that year jerry also gave checks totaling dollar_figure drawn on two of his accounts to linda as extra money when she needed it each year linda would gather the w-2s 1099s and canceled checks to take to their accountant for him to prepare their tax_return while jerry gave linda the tax information from his job and some of his investment accounts he carefully excluded anything that would have alerted her to his embezzlement the accountant prepared the forms which the haltoms then signed and timely filed for the four tax years at issue their total reported adjusted_gross_income was dollar_figure for the three tax years through for which the parties provided spending information it was dollar_figure linda now works as a dental technician and earns about dollar_figure per year jerry is once again a salesman their total income for tax_year was about dollar_figure linda filed form_8857 request for innocent spouse relief continued contributions children’s expenses piano pool construction total big_number big_number big_number big_number dollar_figure the club expenses category includes payments to a local country club and fitness club totaling dollar_figure only jerry benefited from the club expenses and the car payments for the years which the commissioner considered and denied in he based his decision on linda’s having reason to know of the embezzlement and receiving a significant benefit from it linda does not appeal his denial of relief for tax years and 1994--there was neither an understatement nor an underpayment of taxes for those years one of which must be present for her to qualify for relief under section 6015--but did petition the tax_court for review of his denial of relief for the case was tried in lubbock the haltoms remain married and have always been residents of texas opinion spouses who sign joint returns are jointly and severally liable for their accuracy and the full tax shown see sec_6013 sec_6015 however provides relief from that liability to qualifying innocent spouses and linda asks for relief under sub sec_6015 and f these subsections address the same general problem but differ in important ways relief under subsection f is available for a spouse who shows that taking into account all the facts and circumstances it is inequitable to hold her liable for any unpaid tax or any deficiency or any portion of either success in our court under this subsection depends on proof that the commissioner abused his discretion in denying relief subsection f cases rarely depend on one factor alone--even though the commissioner has described some of the factors that he will look at and weigh his list is not exhaustive revproc_2000_15 sec_4 2000_ 1_cb_447 see also 122_tc_32 relief under subsection b in contrast doesn’t even require a determination by the commissioner denying relief before this court can grant it 114_tc_276 a petitioner under this subsection generally has the burden_of_proof but need only persuade us by a preponderance_of_the_evidence rather than prove that the commissioner abused his discretion see mcclelland v commissioner t c memo sec_6015 is also similar to former sec_6013 which means there is a body of precedent to which we look when analyzing parallel provisions of sec_6015 butler t c pincite see 118_tc_106 affd 353_f3d_1181 10th cir a requesting spouse may qualify for relief under sec_6015 if a b a joint_return has been made for a taxable_year on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such an understatement d e taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and the other individual elects the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election these requirements are stated in the conjunctive so a spouse must satisfy all five to receive relief from joint_and_several_liability under sec_6015 both parties agree that linda has met requirements a b and e the haltoms filed joint returns jerry was solely responsible for the embezzlement income and linda requested relief within the statutory period they disagree about whether linda has met the remaining requirements namely that she had no reason to know of the income omitted from the returns and that holding her liable for the tax deficiencies would be inequitable we consider both a knowledge or reason to know-- sec_6015 both linda and the commissioner agree that she did not actually know of the embezzlement and thus did not actually know of the omitted income at the time she signed the returns the key question is whether she had reason to know sec_1 a income_tax regs superseded by sec_1_6015-2 income_tax regs our precedents taught us that this meant whether a reasonably prudent taxpayer in his or her position at the time he or she signed the return could be expected to know that the return contained an understatement or that further investigation was warranted butler t c pincite see also 25_f3d_1289 5th cir affg tcmemo_1993_252 in shorthand form this means that a spouse seeking relief has a duty_of inquiry butler t c pincite this duty is a subjective test--its focus is on the individual seeking innocent spouse relief it recognizes that the suspicions of a spouse who is a highly skilled lawyer or accountant should reasonably be triggered more easily than a stay-at-home mom with a high school education compare ohrman v commissioner t c memo requesting spouse was lending officer at two large banks who controlled the family finances with 3_f3d_1342 9th cir requesting spouse was stay-at-home mom with high school education revg tcmemo_1991_472 we have a large sec_6015 took effect on date but the regulations interpreting the section didn’t take effect until date see sec_1_6015-2 income_tax regs for requests like the one at issue in this case made during the intervening four years we apply the regulations interpreting sec_6013 the predecessor of sec_6015 in cases arising under sec_6015 see kling v commissioner tcmemo_2001_78 braden v commissioner tcmemo_2001_69 see generally shirley v commissioner tcmemo_2004_188 proper to use regulations of repealed section if new section nearly identical number of examples from caselaw to help us decide where on the spectrum the case before us lies that precedent points us to a few key factors a the spouse’s education level b her involvement in the family’s business and financial affairs c the presence of lavish or unusual expenditures as compared to the family’s past income levels income standards and spending patterns and d the culpable spouse’s evasiveness and deceit concerning the couple’s finances butler t c pincite we note first that linda’s education ended with high school unlike her husband she has taken neither college nor business classes the commissioner argues that she continued her education through life experience by running dela’s demos but this was a part-time job where she set up tables and passed out samples at grocery stores nothing from that job could conceivably have provided her with the financial sophistication to suspect that her husband may have been embezzling money and hiding some of it offshore the second factor is linda’s involvement in the family’s financial affairs both parties agree that she paid for most of the everyday expenses out of her checking account and thus certainly had some general awareness of her family’s financial situation the commissioner argues that linda’s habit of picking up the mail from the post office each day meant that she should be charged with knowing about jerry’s investment accounts the commissioner believes that this alone should have been enough to make her suspicious we disagree in today’s society simply receiving a letter from a financial_institution will make a reasonable person suspect only that her family has somehow made its way onto a marketer’s mailing list not that her spouse has money hidden away it certainly would not be enough to compel her to open the statements to check the account balances the commissioner also points to linda’s receiving checks from jerry written from two different accounts he argues that this should have caused her to suspect that he had multiple accounts of his own concluding again that he must have money hidden away we again disagree having more than one account is not necessarily a particularly suspicious act especially for a prosperous businessman without some other sign of dishonesty noticing the different account numbers on the bottom of the checks would not make a reasonable person in linda’s position suspect anything other than jerry had a business need for more than one account we next look to see if there were large or lavish expenses courts have been careful to consider whether a family's expenses were reasonable in relation to the income reported on the return barranco v commissioner tcmemo_2003_18 this is based on the commonsense observation that even a trusting wife should notice something's up if her husband suddenly starts bringing in so much money that their standard of living suddenly becomes much better than before in many cases that we have decided in the commissioner's favor families were spending three or four or even six times the income they reported during the years in question but that was not the case with the haltoms during the years at issue their lifestyle did not change that much they did pay off a mortgage make improvements to their home buy new furniture and landscape their yard jerry also had a membership in a country club yet while these are large expenses--over dollar_figure between and 1992--this spending was in line with their reported income for the years at issue when we exclude the car payments which linda believed the taylor company was paying the expenses that the haltoms paid from through exceeded their reported income by less than dollar_figure given that jerry paid many of the barranco v commissioner tcmemo_2003_18 hammond v commissioner tcmemo_1990_22 two or three times as much affd without published opinion 938_f2d_185 8th cir ayer v commissioner tcmemo_1989_614 three times see ferrarese v commissioner tcmemo_1993_404 court excluded cost of entertainment when wife believed tickets were provided by husband’s employer affd without published opinion 43_f3d_679 11th cir from we calculate that jerry had about dollar_figure of salary directly deposited into the joint checking account the irs calculated that from to jerry spent about dollar_figure on family_expenses from the five accounts to which linda continued expenses related to remodeling their house and building the pool expenses with which linda had no familiarity and thus no basis for comparison the dollar_figure difference was not enough for linda to suspect that jerry was keeping income off their returns see pietromonaco f 3d pincite requesting spouse had no reason to know when expenses were less than twice reported income thus we find that a reasonable person in linda's position would not suspect that something was going on we note that we compared the aggregate expenses and income from through see supra note comparing expenses and income for this raises a potential issue unaddressed by either party--whether for any one year those extra expenses were so out-of-whack that they should have triggered the duty_of inquiry our own rough calculation is that in the haltoms’ adjusted_gross_income of dollar_figure was less than half of their continued did not have access he also gave linda an additional dollar_figure that she deposited into the joint checking account these amounts equal roughly dollar_figure we exclude dollar_figure of payments for his cars which linda did not know about to arrive at dollar_figure the income the haltoms reported for those years was dollar_figure in the haltoms reported dollar_figure in adjusted_gross_income on their tax_return while the total mr haltom embezzled was dollar_figure the amount embezzled was so small compared to their agi that it would have passed unnoted amidst all their legitimate income that year see ferrarese tcmemo_1993_404 neither wife nor many other recipients of broadway tickets from husband knew how expensive they were expenses of dollar_figure however we do not find this sufficient in itself to find that linda’s lack of suspicion became unreasonable that year first most of that spending was on home improvements rather than deposits into their joint account and as we already noted linda had no familiarity with how expensive they might be looking at the numbers for each calendar_year might also have been misleading--especially in a business where legitimate bonus income might be clustered at the beginning or end of a year but the spending that it fuels might occur in a different year the last factor is whether jerry was in any way evasive or deceitful regarding the embezzled money jerry credibly testified that he deliberately took actions to ensure that linda would not find out about his embezzlement or his failure to report it because he viewed her as an honest woman who would never sign a false tax_return and when she collected from him the w-2s and other documents that their accountant needed to complete their returns he was careful to withhold any paperwork that might cause her to question the numbers linda realized that jerry was being less than trustworthy when she learned in that investigators had raided his office but ever since she has regularly checked up on him jerry testified during trial the court who in your family pays the monthly utility bills the routine checks of that kind the witness my wife does the court has that always been the case the witness no since this incident she pay sec_90 percent of the bills and she looks at my checking account now too we find this testimony eminently credible once linda’s suspicions were triggered instead of burying her head in the sand as the commissioner has argued she took steps to stay on top of everything happening in the family finances but we find that her duty_of inquiry was never triggered before the raid and so conclude that linda neither knew nor had reason to know of the income omitted from their tax returns b equitable considerations-- sec_6015 sec_6015 requires that linda prove that being held liable would be inequitable the old regulation addressed inequity in only a general and open-ended way whether it is inequitable to hold a person liable for the deficiency in tax is to be determined on the basis of all the facts and circumstances in making such a determination a factor to be considered is whether the person seeking relief significantly benefited directly or indirectly from the items omitted from gross_income however normal support is not a significant benefit for purposes of this determination other factors which may also be taken into account if the situation warrants include the fact that the person seeking relief has been deserted by his spouse or the fact that he has been divorced or separated from such spouse sec_1 b income_tax regs superseded by sec_1_6015-2 income_tax regs the regulation’s identification of significant benefit as a relevant factor derives from the caselaw of old sec_6013 whose language was carried over nearly intact to current sec_6015 compare sec_6013 repealed by internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 with sec_6015 see also butler t c pincite and our caselaw has over time and under both old and new sections most heavily weighted not only whether the requesting spouse has received a significant benefit from the understatement but also whether the failure to report the correct_tax liability resulted from the concealment overreaching or any other wrongdoing on the part of the other spouse see eg 992_f2d_1256 2nd cir affg tcmemo_1992_228 jonson t c pincite in deciding whether taxpayers have received a significant benefit from omitted income we have looked to see whether money was used to pay for children’s education jonson t c pincite special purchases for either themselves or their children 119_tc_306 affd 101_fedappx_34 6th cir or frequent travel barranco tcmemo_2003_18 normal support is not a significant benefit jonson t c pincite linda did not put her children through school using the money her only real_estate was the land underneath her home which her mother had given her years before she did not jet off to exotic locales and she made no similar outsized purchases the haltoms reported a total adjusted_gross_income from to of dollar_figure of the dollar_figure that jerry contributed to the family finances from to dollar_figure benefited linda only dollar_figure more than the income they reported this is less than of their adjusted_gross_income and we do not find that to be significant jerry also contributed dollar_figure to investment accounts that were in his name since texas is a community_property_state linda is entitled by law to half that investment linda has not yet benefited from this money and since jerry owes over dollar_figure in restitution from the embezzlement she most likely never will thus we find that linda received no significant benefit from the omitted income the second factor we look at is whether the failure to report resulted from wrongdoing on the part of the nonrequesting spouse this factor weighs heavily in linda's favor it was after all jerry who embezzled the money not linda and we have jerry made payments for his cars the country club and a fitness club none of these payments benefited linda still included in the dollar_figure are the mortgage payoff the improvements on the house the new pool and other items that benefited both haltoms see supra note already found that she had no reason to know of either the embezzlement or its omission from their return the commissioner asks us to consider a few other factors including the haltoms’ still being married and whether linda would be subject_to economic hardship if she were to remain liable see alt t c pincite sec_301_6343-1 proced admin regs while the endurance of the marriage is relevant we do not think it outweighs her not having a reason to know of the understatement or her not receiving any significant benefit from her husband’s embezzlement as for economic hardship the haltoms’ combined agi was dollar_figure in linda currently earns around dollar_figure per year with jerry earning the remainder at trial however jerry credibly testified that his commission rate was scheduled to decrease from three percent to one percent in date since most of jerry’s income is commission-based this will have a major effect on the haltoms’ total income as such we find linda would be subject_to economic hardship should she be liable which supports our overall conclusion that holding her liable would be inequitable this leaves only the income from dela's demos any understatement caused by the failure to report that comparatively tiny income is obviously attributable to linda not jerry thus she cannot be relieved under sec_6015 from the tax_liability triggered by that income sec_6015 121_tc_73 conclusion linda was responsible for the income from dela’s demos and does not qualify for relief for that portion of the tax_liability she does however qualify for relief under sec_6015 for the much larger part of the tax_liability caused by jerry’s embezzlement a decision will be entered under rule though strictly speaking linda's failure to prove entitlement to relief under sec_6015 for her dela's demos income leaves open the possibility of relief under sec_6015 she does not argue that the commissioner abused his discretion in denying her relief for that small part of the deficiencies nor do we see how she could
